Exhibit 10.54
AMENDMENT
     This Agreement is entered into as of November 3, 2010, by and between
Stillwater Mining Company, a Delaware corporation (the “Company”), and John
Stark (the “Executive”).
     WHEREAS, the Company and the Executive previously entered into an
Employment Agreement, dated July 17, 2001, as amended as of November 18, 2001
(the “Agreement”), which Agreement may be amended by a written instrument
executed by both parties; and
     WHEREAS, the Company and the Executive desire to amend the Agreement to
comply in all respects with the provisions of Section 409A of the Internal
Revenue Code and applicable regulations thereunder (the “Code”);
     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and intending to be legally bound hereby, the parties agree to
amend the Agreement as follows, effective immediately; provided, however, that
any provision below required to apply as of a date prior to such date in order
for the Agreement to comply with Code Section 409A shall be effective as of such
earlier date to the extent permitted by Code Section 409A.
     1. Section 4.2 of the Agreement is hereby amended by adding the following
to the end thereof:
     “The annual bonus shall be paid no later than March 15th of the year
following the year to which the performance goals relate.”
     2. A new Article 19 is added to the Agreement, relating to Code
Section 409A compliance, as follows. Article 19 of the Agreement is renumbered
to Article 20.
     “ARTICLE po19. Code Section 409A. The intent of the parties is that
payments and benefits under this Agreement (including all attachments, exhibits
and annexes) comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted and be
administered to be in compliance therewith. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Code Section 409A, Executive shall not be
considered to have terminated employment with the Company for purposes of this
agreement, and no payment shall be due to Executive under this Agreement, until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Code Section 409A. Any payments described in
this Agreement that are due within the “short-term deferral period” as defined
in Code Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise. Each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A. Notwithstanding anything
to the contrary in this agreement, to the extent that any payments to be made to
Executive upon his or her separation from service would result in the imposition
of any individual penalty tax imposed under Code Section 409A, the payment shall
instead be made on

 



--------------------------------------------------------------------------------



 



the first business day after the earlier of (i) the date that is six (6) months
following such separation from service and (ii) Executive’s death.
Notwithstanding anything to the contrary in this Agreement, Change in Control
under the Agreement shall only be deemed to have occurred if the Change in
Control constitutes a change in the ownership or effective control of the
Company, or a change in ownership of a substantial portion of the assets of the
Company within the meaning of Code Section 409A. To the extent that the
Agreement provides for the reimbursement of specified expenses incurred by the
Executive, such reimbursement shall be made in accordance with the provisions of
the Agreement, but in no event later than the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. The
amount of expenses eligible for reimbursement or in-kind benefits provided by
the Company in any taxable year of the Executive shall not affect the amount of
expenses or in-kind benefits to be reimbursed or provided in any other year
(except in the case of maximum benefits to be provided under a medical
reimbursement arrangement, if applicable). In the case of a tax gross-up
payment, such payment shall be made in accordance with the provisions of the
Agreement, but in no event later than the last day of the Executive’s taxable
year following the taxable year in which the tax was remitted by the Executive.
”
     3. Section 5.6(a)(iii) of the Agreement are hereby amended by adding the
following to the end thereof:
     “No continuation of coverage shall be provided to the extent it results in
adverse tax consequences to the Company under Section 4980D of the Code.”
     IN WITNESS WHEREOF, the parties have executed this Amendment on the 3rd day
of November, 2010.

            STILLWATER MINING COMPANY
      By:   /s / Francis McAllister         Francis McAllister        Its:
Chairman & CEO        EXECUTIVE
     
/s/  John R. Stark
    John R. Stark          

2